t c memo united_states tax_court lori a malchow-bartlett petitioner v commissioner of internal revenue respondent docket no filed date lori a malchow-bartlett pro_se julie a jebe for respondent memorandum opinion swift judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s respective federal income taxes for and plus accuracy-related_penalties under sec_6662 1all section references are to the internal_revenue_code in continued the issues for decision are whether petitioner is entitled to business_expense deductions relating to use of her home for child daycare services and whether petitioner is liable for the accuracy-related_penalties this case is submitted under rule background the facts have been stipulated by the parties and are so found at the time of the filing of the petition petitioner resided in illinois during and petitioner was self-employed and in that capacity provided daycare services in her home for five or six children petitioner did not apply for and did not have an illinois-issued license for her child daycare services petitioner did not apply for a state-issued license for her child daycare services because petitioner believed that she was exempt from any illinois licensing requirement on her and federal_income_tax returns petitioner claimed business_expense deductions of dollar_figure and dollar_figure respectively relating to the child daycare services she provided on audit respondent disallowed these claimed deductions respondent also determined that petitioner had continued effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated omitted from her federal_income_tax return dollar_figure in gross_income petitioner received in apparently from her child daycare services discussion under sec_280a a taxpayer may be allowed business_expense deductions relating to use of a residence to conduct child day care services however the deductions are allowed only where the taxpayer has obtained or has applied for and has pending a license to conduct child daycare services under applicable state law or is exempt from obtaining a license therefor under applicable state law sec_280a under illinois law persons who provide child daycare services must satisfy state licensing requirements as follows no person group of persons or corporation may operate or conduct any facility for child care as defined in this act without a license or permit issued by the department of children and family services or without being approved by the department as meeting the standards established for such licensing ill comp stat ann a west see also id a illinois law defines broadly a facility for child care as-- any person group of persons agency association organization corporation institution center or group whether established for gain or otherwise who or which receives or arranges for care or placement of one or more children unrelated to the operator of the facility apart from the parents with or without the transfer of the right of custody in any facility as defined in this act established and maintained for the care of children id illinois law defines day care homes as-- family homes which receive more than up to a maximum of children for less than hours per day the number counted includes the family’s natural or adopted children and all other persons under the age of the term does not include facilities which receive only children from a single household id under ill admin code tit sec d family homes that provide child daycare services--for less than hours per day--for no more than three children under the age of or that care only for children from a single household are exempt from state licensing requirements as follows d family homes that care for no more than children under the age of or that receive only children from a single household for less than hours per day are exempt from licensure as day care homes the three children to whom this exemption applies includes the family’s natural or adopted children and any other persons under the age of whether related or unrelated to the operator of the day care home because petitioner has stipulated that she provided child daycare services for five or six children per day and because petitioner makes no claim that the children were all from a single household petitioner is subject_to the licensing requirement under the above provisions and does not qualify for an exemption from the licensing requirement we note that petitioner’s allegation on brief that the children whom she took care of were all cousins does not constitute adequate evidence to establish that the children were part of a single household contrary to petitioner’s contention we note that neither illinois law nor the internal_revenue_code requires that a formal complaint be made against a taxpayer for providing child daycare services without a required state license before claimed deductions for child daycare expenses may be disallowed by respondent petitioner also claims that because similar deductions claimed on her federal_income_tax returns for earlier years were not disallowed respondent should not be allowed herein to disallow the claimed child daycare expense deductions for and we disagree petitioner’s returns for earlier years apparently were not audited and tax years generally are considered separately 661_f2d_203 jasienski v commissioner tcmemo_1992_674 we sustain respondent’s disallowance of the business_expense deductions petitioner claimed relating to the child daycare services she provided under sec_6662 and b a 20-percent penalty is imposed on the portion of an underpayment that relates to a substantial_understatement_of_income_tax defined in sec_6662 as a tax understatement that exceeds the greater of percent of the tax required to be shown on the taxpayer’s tax_return or dollar_figure because the tax_deficiency for each year that we sustain herein exceeds dollar_figure the sec_6662 and b substantial_understatement_penalty would appear to be triggered under sec_6664 however the above penalty does not apply to any portion of an underpayment for a year if a taxpayer had reasonable_cause for such portion of the underpayment and if the taxpayer acted in good_faith with regard thereto respondent has stipulated that petitioner did not apply for a state license for her child daycare services because petitioner believed that she was exempt from any illinois licensing requirement although the record is scanty without more before us we regard this stipulation as sufficient to prove that petitioner had reasonable_cause and acted in good_faith with regard to those portions of the underpayments of her taxes for and which are attributable to the disallowance of the dollar_figure and dollar_figure claimed deductions for child daycare service expenses to the extent that petitioner’s income_tax understatements for and which do not relate to the above disallowed deductions for child daycare service expenses exceed percent of the taxes required to be shown on petitioner’s tax returns or relate to negligence determined by respondent and not contested herein by petitioner petitioner is liable for the sec_6662 20-percent penalty for or decision will be entered under rule
